Citation Nr: 1514906	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for a bilateral eye disorder, to include diabetic retinopathy and/or glaucoma, and to also include as secondary to herbicide exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, type II, and diabetic retinopathy.  The Veteran timely appealed the above issues.

The Board has recharacterized the retinopathy issue to be a generalized bilateral eye claim in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On appeal, the Veteran avers that he was exposed to Agent Orange during his military service while he was in the Republic of Korea.  He has stated in his January 2013 substantive appeal, VA Form 9, that he was exposed to Agent Orange or other tactical herbicides during military service because, while he was stationed primarily at Camp Grant, he was part of the motor pool for ASCOM and he drove all over the place delivering supplies to Camp Market, Camp Hayes, and Camp Tyler during his period of service, as well as participated in a softball tournament at Camp Casey in August 1970.  The Veteran submitted documentation of the softball tournament at Camp Casey in August 1970, as well as a photo of the watch that he got for winning the tournament.

The Veteran's service personnel records reflect that he had service in the Republic of Korea from January 1970 to February 1971; he was assigned to the 516th Light Equipment Maintenance Company during his period of service in Korea.  While the Veteran served in the Republic of Korea during the applicable conceded period for presumed herbicide exposure, see 38 C.F.R. § 3.307(a)(6)(iv) (2014), the Veteran did not serve in one of the conceded units exposed to herbicides during that time period in Korea.  See VBA's Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, subpart ii, chapter 2, section C, Topic 10, Block p (IV.ii.2.C.10.p.).

In conformity with the M21-1MR development provisions, the AOJ sent the Veteran's case to the Joint Services Records Research Center (JSRRC) in November 2011; JSRRC responded in November 2011 as follows:

We reviewed the 1970 unit history by the 335th Maintenance Battalion (335th Maint Bn), the higher headquarters of the 516th Light Equipment Maintenance Company (516th LEM Co).  The history documents that the united was located at Camp Grant, approximately twenty-six [26] miles from the Demilitarized Zone (DMZ).  The history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ.

Based on that response, it appears that the January and February 1971 unit histories were not reviewed, and therefore, a remand is necessary in order to re-submit the case to JSRRC so that all of the relevant unit histories are reviewed.  

Moreover, the Veteran submitted evidence that in August 1970 he travelled to Camp Casey for a softball tournament.  The Board is conceding that the Veteran travelled to Camp Casey during that period of time at this time.  

However, the claims file does not document whether any of the conceded units in the M21-1MR were stationed at Camp Casey in August 1970, which would allow the Veteran to claim the relevant presumption.  Likewise, the Board notes that no JSRRC development with respect to Camp Casey in August 1970 has been completed.  Thus, on remand, verification of those aspects of the claim must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims to JSRRC in order to verify exposure to herbicides as a result of his military service from January 1970 to February 1971 in the Republic of Korea with the 516th Light Equipment Maintenance Company, 335th Maintenance Battalion.  JSRRC should be asked to specifically note that all unit histories from the relevant period of the Veteran's service in the Republic of Korea were reviewed in their response.

2.  The AOJ should determine the units that were assigned to Camp Casey in the Republic of Korea in August 1970, using official sources, and cross-reference whether those units are presumed exposed to herbicides in M21-1MR, IV.ii.2.C.10.p.

3.  If the units assigned to Camp Casey in August 1970 are not on the M21-1MR list, then the AOJ should submit those units to JSRRC in order to verify exposure to herbicides by those units at Camp Casey in August 1970.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, type II, and a bilateral eye disorder, to include diabetic retinopathy and/or glaucoma.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




